Co mA ANY DN FF WW PPO KF

NO who NO NHN NH NY NN NO NH He He HF HF HE FE FEF OSs
oOo wy DW Mn ff WW NY Ff OC OO WO HN DW NM Hf WW NY KF SO

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JS-6

STACY RIVERA, Case No. CV 19-1826-GW-FFMx

Plaintiff,
VS. PREJUDICE

THE HERTZ CORPORATION, and
DOES 1 to 100,

Defendants.

 

 

ORDER

ORDER DISMISSING CASE WITH

The Joint Stipulation for Dismissal with Prejudice is approved. The entire

action, including all claims stated herein against THE HERTZ CORPORATION is

hereby dismissed with prejudice. Each party to bear their own attorney’s fees and

costs.

 

Dated: November 5, 2019 Aferg Ky 5

HON. GEORGE H. WU,
U.S. DISTRICT JUDGE

-l-

 

 

 

[PROPOSED] ORDER DISMISSING CASE WITH PREJUDICE

 
